          Case 1:20-cv-09393-MKV Document 32 Filed 02/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                         USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                        DOCUMENT
                                                                     ELECTRONICALLY FILED
 WILLIE E. DENNIS,                                                   DOC #:
                                                                     DATE FILED: 2/17/2021
                                Plaintiff,

                    -against-
                                                                20-CV-9393 (MKV)
 K & L GATES LLP; DAVID TANG; JAMES
 SEGERDAHL; JEFFREY MALETTA;                                           ORDER
 MICHAEL CACCESE; ANNETTE
 BECKER; PALLAVI WAHI; JOHN BICKS;
 AND CHARLES TEA,

                                Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff’s request [ECF No. 30] for an extension of time to oppose Defendants’ motion to

stay this case is GRANTED IN PART. Because Plaintiff is proceeding pro se, the Court will

grant an additional 30 days to file an opposition. Therefore, Plaintiff’s opposition must be filed

by March 22, 2021. Defendants’ reply, if any, must be filed by April 2, 2021.

       The Court will not extend these deadlines further absent exceedingly good cause.

SO ORDERED.

 Dated:   February 17, 2021
          New York, New York

                                                          MARY
                                                          MA         KAY
                                                                       AY VYSKOCIL
                                                                       AY   VYSK  KOCIL
                                                                                    OCC
                                                          United
                                                          Unniitted States
                                                                    State
                                                                       tees District Judge
